
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14



FORM OF AMENDED AND RESTATED INDEMNIFICATION AGREEMENT


        AGREEMENT effective as of January 1, 2008 (the "Effective Date"),
between EMC Corporation, a Massachusetts corporation (the "Company"), and [NAME]
(the "Indemnitee").

        WHEREAS, it is essential to the Company to retain and attract as
directors and officers the most capable persons available; and

        WHEREAS, the Indemnitee is a director or an officer of the Company; and

        WHEREAS, both the Company and the Indemnitee recognize the increased
risk of litigation and other claims being asserted against directors and
officers of public companies in today's environment; and

        WHEREAS, as of the Effective Date the Company is subject to the
provisions of the Massachusetts Business Corporation Act (the "Act"); and

        WHEREAS, in recognition of the Indemnitee's need for substantial
protection against personal liability in order to enhance the Indemnitee's
continued service to the Company in an effective manner, and in part to provide
the Indemnitee with specific contractual assurance that all protections
permitted by the Act will be available to the Indemnitee, the Company wishes to
provide in this Agreement for the indemnification of and the advancing of
expenses to the Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement; and

        WHEREAS, the Board of Directors of the Company wishes to provide the
Indemnitee with rights to indemnification to the fullest extent permitted by the
Act and as set forth in this Agreement and has approved this agreement for the
purposes of the Act, including for the purpose of obligating the Company in
advance of any act or omission giving rise to a proceeding to provide
indemnification; and

        WHEREAS, the Company and the Indemnitee had entered into that certain
Indemnification Agreement, effective as of [INSERT DATE OF ORIGINAL AGREEMENT]
(the "Original Agreement"), and the parties wish to amend and restate the
Original Agreement in its entirety;

        NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, at its request, another enterprise,
and intending to be legally bound hereby, the parties hereto agree as follows:

        1.    Basic Indemnification Arrangement.    

        (a)   In accordance with the provisions of the Act, the Company shall,
to the extent legally permissible, indemnify the Indemnitee against all
liabilities and expenses, including amounts paid in satisfaction of judgments,
in compromise or as fines and penalties, and attorneys' fees or other costs paid
or incurred by the Indemnitee in connection with the defense or disposition of
any threatened, pending or completed action, suit or other proceeding, whether
civil, criminal, administrative, arbitrative or investigative and whether formal
or informal, or any appeal therefrom, in which the Indemnitee may be involved or
with which the Indemnitee was, is or is threatened to be made, while in office
or thereafter, a defendant or respondent by reason of the Indemnitee being or
having been a director or an officer of the Company (any such proceeding, a
"Proceeding").

        (b)   Within a reasonably prompt period after receipt by the Indemnitee
of notice of the commencement of any Proceeding, the Indemnitee shall, if a
claim in respect thereof is intended to be made against the Company under this
Agreement, notify the Company of the commencement thereof; however, the failure
to notify the Company will not relieve the Company from any liability that it
may have to the Indemnitee.

        (c)   If so requested by the Indemnitee, the Company shall advance
(within five business days of such request) any and all expenses, including
attorneys' fees or other costs, paid or incurred by the Indemnitee in connection
with the defense or disposition of any such action, suit or other proceeding

--------------------------------------------------------------------------------




("Expenses"), to the Indemnitee (an "Expense Advance") upon receipt by the
Company of (i) a written affirmation of the Indemnitee's good faith belief that
the Indemnitee has met the relevant standard of conduct described in the Act or
any successor provision of Massachusetts law or that the proceeding involves
conduct for which liability has been eliminated under a provision of the
Company's restated articles of organization, as may be further amended (the
"Restated Articles"), as authorized by the Act or any successor provision of
Massachusetts law, and (ii) a written undertaking by the Indemnitee to repay the
Expense Advance if it is ultimately determined that the Indemnitee is not
entitled to indemnification in accordance with this Agreement or the provisions
of the Act or any successor thereto.

        2.    Change In Control    

        (a)   "Affiliate" shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Securities Exchange Act of 1934.

        (b)   "Beneficial Owner" shall have the meaning set forth in Rule 13d-3
under the Securities Exchange Act of 1934.

        (c)   A "Change in Control" shall be deemed to have occurred if any of
the events set forth in any one of the following paragraphs shall have occurred:

(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in
Section 2(c)(iii)(A);

(ii)the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors of the Company and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company's stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then in office who either were directors on
the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended;

(iii)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
25% or more of the combined voting power of the Company's then outstanding
securities; or

(iv)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least 50% of the

2

--------------------------------------------------------------------------------



combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in the Indemnitee, or a group of Persons which
includes the Indemnitee, acquiring, directly or indirectly, 25% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company's then outstanding securities.

        (d)   "Disinterested Director" shall mean a director of the Company who,
at the time of a vote referred to in this Section 2 is not (i) a party to the
Proceeding, or (ii) an individual having a familial, financial, professional, or
employment relationship with the Indemnitee, which relationship would, under the
circumstances, reasonably be expected to exert an influence on the director's
judgment when voting on the decision being made.

        (e)   "Person" shall have the meaning given in Section 3(a)(9) of the
Securities Exchange Act of 1934, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

        (f)    In the event of a Change in Control after the date hereof (other
than a Change in Control approved by a majority of the directors on the Board of
Directors who were directors immediately prior to such Change in Control), then
with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnity payments under this Agreement or any Company By-Law or
provision of the Company's Restated Articles now or hereafter in effect, the
Company shall seek legal advice only from independent counsel who has not
otherwise performed services for the Company or the Indemnitee (other than in
connection with indemnification matters) within the last five years selected
(i) if there are two or more Disinterested Directors, by the Board of Directors
by a majority vote of all the Disinterested Directors or by a majority of the
members of a committee of two or more Disinterested Directors appointed by vote
or (ii) if there are fewer than two Disinterested Directors, by the Board of
Directors of the Company; and which in any such case of selection in accordance
with clause (i) or (ii) of this section, shall be reasonably acceptable to the
Indemnittee (such independent counsel, the "Independent Counsel"). The
Independent Counsel shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee's rights under this Agreement. The Independent Counsel,
among other things, shall render its written opinion to the Company and the
Indemnitee as to whether and to what extent the Indemnitee should be permitted
to be indemnified under applicable law. The Company agrees to pay the reasonable
fees of the Independent Counsel and to indemnify fully such Independent Counsel
against any and all expenses (including attorneys' fees), claims, liabilities,
loss, and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

        3.    Other Expenses.    The Company shall be liable to and shall pay
the Indemnitee for any and all expenses (including attorneys' fees) which are
incurred by the Indemnitee in connection with any action brought by the
Indemnitee for (i) indemnification or advance payment of Expenses by the Company
under this Agreement or any other agreement or Company By-law or provision of
its Restated Articles now or hereafter in effect relating to indemnification
and/or (ii) recovery under any directors' and officers' liability insurance
policies maintained by the Company, regardless of whether the Indemnitee
ultimately is determined to be entitled to such indemnification, advance expense
payment or insurance

3

--------------------------------------------------------------------------------




recovery, as the case may be. If requested by the Indemnitee, the Company shall
promptly advance (but in no event more than five business days after receiving
such request) any such expenses to the Indemnitee.

        4.    Partial Indemnity, Etc.    If the Indemnitee is entitled under any
provision of this Agreement to indemnification or payment by the Company for
some or a portion of the Expenses, judgments, fines, penalties and amounts paid
in settlement of any threatened, pending or completed action, suit or proceeding
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify or pay the Indemnitee for the portion thereof to which
the Indemnitee is entitled.

        5.    Limitation on Indemnification.    Notwithstanding anything in this
Agreement to the contrary, the Indemnitee shall not be entitled to
indemnification pursuant to this Agreement in connection with any Proceeding
initiated by the Indemnitee against the Company or any director or officer of
the Company unless (i) the Company has joined in or the Board of Directors of
the Company has consented to the initiation of such Proceeding; or (ii) the
Proceeding is one to enforce the Indemnitee's rights under this Agreement.

        6.    Nonexclusivity, Etc.    The rights of the Indemnitee hereunder
shall be in addition to any other rights the Indemnitee may have under the
Company's Restated Articles, By-Laws or the Act or otherwise. To the extent that
a change in the Act (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company's By-Laws or this Agreement, it is the intent of the parties hereto that
the Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.

        7.    Liability Insurance.    To the extent the Company maintains an
insurance policy or policies providing directors' and officers' liability
insurance, the Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any Company director or officer.

        8.    Amendments, Etc.    No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

        9.    Subrogation.    In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and shall
do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

        10.    No Duplication of Payments.    The Company shall not be liable
under this Agreement to make any payment in connection with any claim made
against the Indemnitee in connection with any threatened, pending or completed
action, suit or proceeding to the extent the Indemnitee has otherwise actually
received payment (under any insurance policy, By-law or otherwise) of the
amounts otherwise indemnifiable hereunder.

4

--------------------------------------------------------------------------------



        11.    Notice.    All notices, requests, consents or other
communications under this Agreement shall be delivered by hand or sent by
registered or certified mail, return receipt requested, or by overnight prepaid
courier, or by facsimile (receipt confirmed) to:

  if to the Company:   EMC Corporation
176 South Street
Hopkinton, MA 01748
Attention: Office of the General Counsel
Facsimile: (508) 497-6915
 
if to the Indemnitee:
 
[NAME]
[ADDRESS]

All such notices, requests, consents and other communications shall be deemed to
have been duly delivered and received three (3) days following the date on which
mailed, or one (1) day following the date mailed if sent by overnight courier,
or on the date on which delivery by hand or by facsimile transmission.

        12.    Binding Effect, Etc.    This Agreement shall be effective as of
the Effective Date and shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, executors and personal and legal representatives. This
Agreement shall continue in effect regardless of whether the Indemnitee
continues to serve as an officer or director of the Company or of any other
enterprise at the Company's request.

        13.    Severability.    The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable in any
respect, and the validity and enforceability of any such provision in every
other respect and of the remaining provisions hereof shall not be in any way
impaired and shall remain enforceable to the fullest extent permitted by law.

        14.    Governing Law.    This Agreement shall be governed by and
construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of laws.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date and year first above written.

  EMC CORPORATION               By      

--------------------------------------------------------------------------------

Name:
Title:              

--------------------------------------------------------------------------------

[NAME]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.14



FORM OF AMENDED AND RESTATED INDEMNIFICATION AGREEMENT
